 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JUAN MANUEL MONTENEGRO FLORES,                     Case No. 1:18-cv-00707-LJO-SAB-HC

12                  Petitioner,                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATION, GRANTING
13          v.                                          RESPONDENT’S MOTION TO DISMISS,
                                                        AND DISMISSING PETITION FOR WRIT
14   SCOTT KERNAN,                                      OF HABEAS CORPUS WITH LEAVE TO
                                                        AMEND
15                  Respondent.
                                                        (ECF Nos. 8, 14)
16

17          Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

18 U.S.C. § 2254. On November 1, 2018, the Magistrate Judge issued Findings and

19 Recommendation to grant Respondent’s motion to dismiss and to dismiss the petition for writ of
20 habeas corpus with leave to amend. (ECF No. 14). This Findings and Recommendation was

21 served on the parties and contained notice that any objections were to be filed within thirty (30)

22 days of the date of service of that order. To date, the parties have filed no objections, and the

23 time for doing so has passed.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

25 a de novo review of the matter. Having carefully reviewed the entire file, the Court concludes

26 that the Findings and Recommendation is supported by the record and proper analysis, and there
27 is no need to modify the Findings and Recommendation.

28 ///


                                                    1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The Findings and Recommendation issued on November 1, 2018 (ECF No. 14) is

 3              ADOPTED IN FULL;

 4        2. Respondent’s motion to dismiss (ECF No. 8) is GRANTED;

 5        3. The petition for writ of habeas corpus (ECF No. 1) is DISMISSED with leave to

 6              amend. Within SIXTY (60) days from the date of service of this order, Petitioner

 7              may file an amended petition for writ of habeas corpus that is signed under penalty of

 8              perjury; and

 9        4. If Petitioner fails to file an amended petition, the instant habeas action will be

10              CLOSED.

11
     IT IS SO ORDERED.
12

13     Dated:     December 12, 2018                       /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
